Order entered April 20, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00290-CV

             ARLIS D. WILLIAMSON, INDIVIDUALLY, ET AL., Appellants

                                               V.

                  STELLAR RESTORATION SERVICES, LLC, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-04256-2015

                                           ORDER
       We GRANT appellants’ April 8, 2016 unopposed motion for an extension of time to file

a brief. Appellants shall file a brief by MAY 17, 2016. No further extension of time will be

granted in this accelerated appeal absent extenuating circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE